DETAILED ACTION
This Final Office Action is in response to amendments filed 8/11/2022.
Claims 21, 33, and 40 have been amended.
Claims 21-40 are pending.
Response to Arguments
On page 9 of Remarks filed 8/11/2022, the Applicant contends that the claimed “first partition decision result” was already in the “of the plurality of partition decision results” under the “constructing” step, in response to the Examiner’s comment on page 6 of the Office Action mailed 5/12/2022 that the limitation of “a first partition decision result” has no claimed influence on the other elements of the claim.
In reference to the comment made by the Examiner in the Office Action, the claim language of the claims filed 4/4/2022 recites “…the partition decision table maps each of the plurality of partitions to one of a plurality of partition decision results; adjusting a first partition decision result of the plurality of partition decision results” (emphasis added). While the “first partition decision result” is claimed to be of the plurality of partition decisions results, the claim language in the preceding element only references one of a plurality of partition decision results. Further, neither the “first partition decision result” nor the “one of the plurality of partition decision results” is used in the querying and issuing steps. A “corresponding decision result” is interpreted as a separate and distinct limitation. Consistent claim language with proper antecedent basis is required so as to definitely claim the invention. Due to the separate and distinct limitations of “one of a plurality of partition decision results,” a “first partition decision result,” and a “corresponding decision result” without claimed relationships between the elements, prior art may be liberally applied.
On page 9 of Remarks, the Applicant further contends that it is improper to map the claimed “first partition decision result” to a manual update of any car-dependent parameter in non-trivial physic simulations.
Due to the amendments filed 8/11/2022, the Examiner has modified the application of Tipping. In the current Office Action, Tipping is applied to teach the “first partition decision result” as cell 402 comprising the desired yaw rate of N24, discussed in detail in the rejection of claim 21 below; therefore, this argument is moot.
On pages 9 and 10 of Remarks, the Applicant contends that Tipping’s technique of manually tuning car-specific parameters does not teach the claimed “adjusting” step, where the “first partition decision result is adjusted separately from the performed machine learning and is adjusted in real-time while a vehicle is driving.”
Due to the amendments filed 8/11/2022, the Examiner has modified the application of Tipping. In the current Office Action, Tipping is applied to teach the “first partition decision result” as cell 402 comprising the desired yaw rate of N24, discussed in detail in the rejection of claim 21 below; therefore, this argument is moot.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tipping et al. (US 2007/0156294 A1), hereinafter Tipping, in view of an alternative embodiment in Tipping, discussed in at least ¶0057.
Claim 21
Tipping discloses the claimed method (see Figures 5 and 6, depicting the learning process 500 and control process 600, respectively), comprising: 
performing machine learning using a set of training samples to obtain a machine learning model (see at least ¶0041-0047, with respect to Figure 3, regarding that learning system 324 uses the first data set 306 and third data set 310 input to physics engine 302 and the sixth data set 316 output to physics engine 302, so as to calibrate/optimize car-dependent parameters 312), wherein the training samples comprise a plurality of multi-dimensional feature vectors forming an input space (i.e. first data set 306 and third data set 310) and a plurality of training decision results forming an output space (i.e. sixth data set 316), wherein each of the multi-dimensional feature vectors comprises a variable describing a vehicle state at a particular moment (see at least ¶0042, regarding that first data set 306 provides the car’s position and speed at time t), and wherein each of the training decision results indicates at least one of an expected speed at a next moment (see at least ¶0045, regarding that sixth data set 316 provides the car’s position and speed at time t+1); 
constructing, by a processor (i.e. learning system 324), a partition decision table (e.g., table 400 depicted in Figure 4 and described in ¶0058-0059) based on the machine learning model and a plurality of partitions of the input space (see at least ¶0060-0066, with respect to the learning process 500 that creates and/or updates a table for a particular car and is saved to a car-specific file, where the learning system 324 performs this process based on the data sets input to and generated by physics engine 302, as described in ¶0046, with respect to Figure 3, and a subset of the first data set 306, as described in ¶0048; Figure 4, depicting the “partitions” of car velocity, 0 to 19), wherein the partition decision table maps each of the plurality of partitions to one of a plurality of partition decision results, the plurality of partition decision results including a first partition decision result (e.g., cell 402 comprising the desired yaw rate of N24) (see at least ¶0058-0059, regarding that table 400 associates the vehicle’s velocity and steering to the desired yaw rate and corresponding centroid value).
Tipping further discloses that the claimed method comprises adjusting the first partition decision result of the plurality of partition decision results (see ¶0059, regarding that during the learning phase, if the car was traveling at 12 m/s and the steering angle had been set to 0.44, then N24 in cell 402 would be updated with the running total of the yaw rate, and D24 would be updated with the count of updates to cell 402). Tipping further discloses that the controller is continuously updated as the car drives around the track, such that learning process 500 is repeated every time there is a change in the physics model and/or car parameters (see ¶0067); therefore, Tipping further discloses that the first partition decision result is adjusted separately from the performed machine learning upon subsequent iterations of Figure 5, e.g., every time there is a change in the physics model and/or car parameters, and is adjusted in real-time while a vehicle is driving. The “performed machine learning” is interpreted as a singular step, as claimed in the preceding element, and does not include subsequent iterations of machine learning.
Tipping further discloses that the claimed method comprises:
querying the partition decision table based on an input feature (i.e. current velocity v) of the driving vehicle to obtain a corresponding decision result (see at least ¶0069-0070, with respect to the controller process 600 in Figure 6, regarding the searching operation 610 that is performed to find the cell with the closest running average match to the desired yaw rate in a table column index computed according to the current velocity); and 
issuing a control command to the driving vehicle based on the corresponding decision result (see at least ¶0070, with respect to the controller process 600 in Figure 6, regarding that the steer angle is set based on the centroid value corresponding to the closest match to the desired yaw rate).
In the examples presented in Tipping, the issued “control command” is taught as a steering angle command; however, Tipping further discloses alternative embodiments in which controller 104/304 controls speed via braking and acceleration values (see at least ¶0026) where the tables for braking and acceleration values are implemented similarly to that of the steering control described (see at least ¶0057). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “control command” of Tipping, so as to control a speed of the driving vehicle, in light of the alternative embodiments discussed in Tipping, with the predictable result of providing calibrated acceleration and brake control with tuned car-specific parameters (¶0002-0003 of Tipping).
Claims 22 and 34
Tipping further discloses that the input feature represents a current speed (see at least ¶0069-0070), as discussed in the rejection of claim 21.
Claims 23 and 35
Tipping further discloses that constructing, by the processor, the partition decision table based on the plurality of partitions of the input space and the machine learning model comprises: 	
dividing the input space into the plurality of partitions (see at least ¶0048, regarding the subset of first data set 306, e.g., car velocity, depicted in Figure 4 and described in ¶0058 as being divided into “partitions” 0 to 19); 
obtaining the plurality of partition decision results using the machine learning model (see at least ¶0060-0064, regarding that the learning process 500 creates and/or updates a table for a particular car, where the learning system 324 performs this process based on the data sets input to and generated by physics engine 302, as described in ¶0046, with respect to Figure 3); and 
storing each of the plurality of partition decision results in association with one of the plurality of partitions (see at least ¶0066, regarding the table of optimized car-parameter values is saved to a car-specific file; Figure 4, depicting an example of the table, described in ¶0058-0059).
Claim 24
Tipping further discloses storing the machine learning model in association with the partition decision table (see at least ¶0041, with respect to Figure 3, regarding that the learning system module 324 that generates the table stored in a car-specific file is added to the physics engine 302 in the controller system 300).
Claim 25
Tipping further inherently discloses that the first partition decision result of the plurality of partition decision results is adjusted in the partition decision table in response to determining that the first partition decision result of the plurality of partition decision results does not conform to an expectation (see ¶0050, regarding the updates to the model are based on the deviation of the vehicle from the specified speed and steering parameters). “Conforming to an expectation” may be interpreted broadly and does not require computed comparisons to specific threshold values. 
Claim 26
Tipping further discloses that in response to determining that a predetermined number of the plurality of partitions are to be adjusted, reconstructing the partition decision table (see at least ¶0065, with respect to step 522 of Figure 5, regarding the determination of a number of iterations based on the accuracy of the controller). 
Claims 27 and 36
Tipping further discloses that performing discrete coding on the training samples to generate a first discrete coding result and dividing the input space into the plurality of partitions based on the first discrete coding result (see at least ¶0058, with respect to Figure 4, depicting the division of car velocity into “partitions” of 0 to 19 and steering control into “partitions” of 0 to 9). The numeric values assigned to the ranges of car velocity and/or steering control may reasonably teach “discrete coding” under the broadest reasonably interpretation of the claim language. 
Claims 28 and 37
Tipping further discloses performing discrete coding on the input feature to generate a second discrete coding result, wherein querying the partition decision table based on the input feature to obtain the corresponding decision result comprises querying the partition decision table using the second discrete coding result (see at least ¶0058, with respect to Figure 4, depicting the division of car velocity into “discrete” values of 0 to 19, where the table is searched according to the velocity value, as described in ¶0070). In this case, the “second discrete coding result” pertains to the car velocity, and the “first discrete coding result” pertains to the steering control.
Claims 29 and 38
Tipping further discloses that in response to determining that a decision result corresponding to the second discrete coding result is stored in the partition decision table, retrieving the decision result corresponding to the second discrete coding result from the partition decision table (see at least ¶0070, regarding the cell with the closest running average match to the desired yaw rate and its associated centroid value is determined according to the velocity value).
Claim 30 and 39
Tipping further discloses that in response to determining that a decision result corresponding to the second discrete coding result is not stored in the partition decision table, obtaining a decision result using a stored decision model and adding the obtained decision result to the partition decision table (see at least ¶0071, regarding that the table is updated using the learning process while running the control algorithm of Figure 6).
Claim 31
Tipping further discloses assigning a first training sample and a second training sample to one of the plurality of partitions in response to determining that the first training sample and the second training sample are encoded into the same coded data (see at least ¶0048, regarding the grouping of relevant parameters into a subset; Figure 4, depicting the relational grouping of steering control and car velocity).
Claim 32
Tipping further discloses that querying the partition decision table based on the input feature to obtain the corresponding decision result comprises determining an input partition for the input feature and querying the partition decision table using the input partition (see at least ¶0069-0070, with respect to the controller process 600 in Figure 6, regarding the searching operation 610 that is performed to find the cell with the closest running average match to the desired yaw rate in a table column index computed according to the current velocity, where the velocity is divided into “partitions” in the table depicted in Figure 4).
Claim 33
Tipping discloses the claimed apparatus for speed planning (see at least Figures 3 and 10), comprising a storage component (i.e. memory 1004), and a processor (i.e. processing unit 1002) coupled to the storage component (see Figure 10) that performs the method discussed in the rejection of claim 21. 
Claim 40
Tipping discloses the claimed non-transitory machine readable storage medium (see at least ¶0095) including instructions that, when accessed by a processor (i.e. processing unit 1002 in Figure 10) cause the processor to perform the method discussed in the rejection of claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661